Citation Nr: 1114087	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  04-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension including as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder including as secondary to service-connected PTSD. 

3.  Entitlement to a rating in excess of 30 percent for PTSD. 

4.  Entitlement to a rating in excess of 10 percent for paralysis of the trigeminal 
(5th cranial) nerve. 

5.  Entitlement to a rating in excess of 10 percent for a facial scar. 

6.  Entitlement to a total rating based on individual umemployability.  

7.  Entitlement to an effective date earlier than May 9, 2002 for service connection for PTSD. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2003 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In October 2010, the Board received correspondence from a member of Congress that advised that the Veteran died in September 2010.  The death was confirmed in an electronic record from the Social Security Administration.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  Because of the death of the appellant, the appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by any other survivor of the Veteran. 
38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


